UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Radciffe Bancroft Lewis, )
)
Pl ' t`ff,
am 1 § cas_e: 1;16-cv-02512 (F-Deck
V* ) Ass_lgned To : Unassigned )
) ASS'Qr}. perez 12/23/2016
District of Columbia Court of Appeals et al.,) Descr'ptlon: Pro Se G€n. Civi|
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The Court Will grant the application and dismiss the case pursuant to 28 U.S.C.
§ l9l§(e)(2), Which requires dismissal of a case “at any time” the court determines that the
complaint is (l) frivolous, (2) fails to state a claim on Which relief may be granted, or (3) seeks
monetary relief against an immune defendant Although this action is subject to dismissal on all
three grounds, the latter is most appropriate

Plaintiff sues the D.C. Court of Appeals (“DCCA”) and three judges of that court for
defamation and “willful and intentional neglect.” The claims are based on court orders, attached
to the complaint, Which found plaintiff to be a “patient” and a “fugitive.” Compl. at 4. Plaintiff
demands money damages exceeding $7 million. See id.

“Judges enjoy absolute judicial immunity from suits for money damages for all actions
taken in [their] judicial capacity, unless [the] actions are taken in the complete absence of all

jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curiam) (citation

omitted). Such “immunity is an immunity from suit, not just from ultimate assessment of
damages.” Mz`reles v. Waco, 502 U.S. 9, 11 (1991).

It is Without question that the challenged actions involved judicial functions over Which
the DCCA had jurisdiction Therefore, the individual defendants enjoy absolute immunity. As
for any claims against the DCCA, this court lacks jurisdiction to review the decisions of a state
court. S_ee Calderon v. Brown, --- Fed. Appx. ---, 2016 WL 4098814, at *l (D.C. Cir. July 26,
2016) (per curiam) (citing D.C. Court of Appeals v. Feldmcm, 460 U.S. 462, 476 (1983); Rooker
v. Fia'elly Trust Co., 263 U.S. 413, 415-16 (1923)). A separate order of dismissal accompanies
this Me_morandum Opinion.

»

.C

 

DATE; December 1-’/, 2016 Unitéd sMSDistrictJudge